995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joseph N. BRIGGS, Appellant,v.Anthony M. JAMES, Postmaster General.
Nos. 92-5048 to 92-5050.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1993.

Before:  WALD, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the records from the United States District Court for the District of Columbia and on the briefs filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's orders filed January 28, 1992, dismissing appellant's complaints be affirmed.   The court did not abuse its discretion in dismissing these actions as frivolous.   See 28 U.S.C. § 1915(d);   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.